Per Curiam.
Action by White against the appellants,. to recover the value of one hundred bushels of corn.
Finding and judgment for the plaintiff.
The case is before us on the evidence, which is, in some .respects, conflicting; but, taking the strongest view of it for the plaintiff, it fails to make out such a case as entitles , him to recover. ■ .
Joseph II. Brown and James Park, for the appellants.
Gregory and Hooper, for the appellee.
' The judgment helow is reversed, with costs, and the cause remanded for another trial.